UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6616


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MICHELLE HARDIN MASSEY,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Graham C. Mullen,
Senior District Judge. (3:00-cr-00210-GCM-CH-3)


Submitted:    May 19, 2009                  Decided:   July 8, 2009


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michelle Hardin Massey, Appellant Pro Se.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Michelle   Hardin    Massey   appeals   the   district   court’s

order denying her motion for reduction of sentence, 18 U.S.C.

§ 3582(c)(2) (2006).     We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.        United States v. Massey, No. 3:00-cr-

00210-GCM-CH-3 (W.D.N.C. Mar. 12, 2009).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                   AFFIRMED




                                   2